DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to application filed on 6/3/2020.
Claims 1-30 are pending.

Claim Objections
Claims 1, 2, 5, 7, 9, 11, 12, 14, 16, 18, 21-23, 26, and 30 are objected to because of the following informalities:
Claim 1: 
in line 11, and lines 18-19, “modelling-object classes” should be “the modelling-object classes” as it first appeared in line 5. 
In line 13, “quality-management classes” should be “the quality-management classes” as it first appeared in line 8.
In lines 5-6, 8-9, “object-oriented modelling” should be “OOM” as the abbreviation appeared in line 4. 

Claim 2:
	In line 2, “executing quality management …” should be “executing the quality management of modelling methods …” so it is consistent with its base claim 1, and to avoid a potential 112 (b) issue.

Claim 5:
	In line 1, should be replace to “the model performance is measured by recall, precision, or [[F1]] score.” so it consistent with its base claim 1, and to avoid the potential 112 (b) issues.

Claim 7:
	In line 1, “DOM” should be “the DOM” so it is consistent with its base claim 6, and to avoid a potential 112 (b) issue.

Claim 9:
	In line 1, “MQM” should be “the MQM” so it is consistent with its base claim 8, and to avoid a potential 112 (b) issue.

Claim 11, and 12:
	In line 1, “SQM” should be “the SQM” so it is consistent with its base claim 10, and to avoid a potential 112 (b) issue.

Claim 14:
	In line 1, “LOM” should be “the LOM” so it is consistent with its base claim 13, and to avoid a potential 112 (b) issues.

Claim 16:
	In line 1, “BQM” should be “the BQM” so it is consistent with its base claim 15, and to avoid a potential 112 (b) issues.

Claim 18:
	In lines 2, 6, 12, 19, 24, and 26, “object-oriented modelling (OOM) framework” should be “OOM framework” as the abbreviation OOM already appeared in line 4 of the base claim 1.
	In line 3, “DOM” should be “the DOM”, in line 7, “MQM” should be “the MQM”, in line 13, “SQM” should be “the SQM”; in line 20 “LQM” should be “the LQM”; in line 25, “BQM” should be “the BQM” so to avoid potential 112 (b) issues.
	In line 9, “F1 score” should be “[[F1]] score”.
	In line 26, needs add a word “; and” after the semicolon at the end of line. 

Claim 21:
	In lines 6-7, “object-oriented modelling of modelling methods” should be “OOM of modelling methods” as the abbreviation OOM already appeared in line 4.
	In lines 6, 8, 10, 13, 16, “with one or more processors” should be “with the one or more processor” as “one or more processors” first appeared in line 2.
In lines 8-9, “object-oriented modelling of quality measurement methods” should be “OOM of quality measurement methods”, as the abbreviation OOM already appeared in line 4.
In lines 10 and 14, “at least some of“ may replace to “as least one or more of“.
In line 18, “a computing system” should be “[[a]] the computing system” as “a computing system” previously appeared in line 2.

Claim 22:
	In lines 3-4, “to access method and attributes of data construct classes to manipulate data constructs” should be “to access the method and attributes of the data construct classes to manipulate the data constructs”.
	In line 5, “accessing second class definition information” should be ““accessing the second class definition information”. 
	In line 6, “produce object manipulation functions” should be “produce the object manipulation functions”.
	In line 7, to access method and attributes of data construct classes to manipulate said data constructs” should be “to access the method and attributes of the data construct classes to manipulate the data constructs”.

Claim 23:
In lines 6-7, “object-oriented modelling of modelling methods” should be “OOM of modelling methods” as the abbreviation OOM already appeared in line 4.
In lines 8-9, “object-oriented modelling of quality measurement methods” should be “OOM of quality measurement methods”, as the abbreviation OOM already appeared in line 4.
In line, 12, “a class library set“ should be “[[a]] the class library set” as “a class library set” previously appeared in line10.
Lines14-17, should be replace to “invoking, with the computing system, the first class definition information of the modeling method class and the second class definition information of the quality management class to produce object manipulation functions that allow the computing system to access [[the]] methods and attributes of data construct classes to manipulate the modeling method class”. 

Claim 26:
	In line 4, “using a getter;” should be “using a getter[[;]],”, that is replace the semicolon to comma. 

Claim 30:
In line 1, “The medium of claim 23,“ should be “The medium of claim [[23]] 29” as the following limitation “enterprise” only appeared in claim 29. 
In line 3, “the object-oriented modeling (OOM) framework” should be “OOM framework” as the abbreviation OOM already appeared in base claim 23.
	In line 14, “or the enterprise” should be “[[or]] the enterprise”.
	In line 16, “cellphone” should “cell phone”.
	In line 18, “GDP” should spell out as first appearance, it may be replaced to “gross domestic product (GDP)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 5, 6, 8, 10, 13, 15, 17and 19 recite the limitation "the modeled quality management" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, the limitation is interpreted to “the OOM of quality management”. 
Claim 18 recite the limitation "the modeled quality management" in lines 1, 5, 11, 18, 23, and 27.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, the limitation is interpreted to “the OOM of quality management”
Claims 5, 7, 9, 11, 12, 14, and 16 are rejected based on their base claims.
Claim 21 is recites the limitation “the quality of processing of data constructs” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected based on its base claim 21.
Claim 23 is recites the limitation “the quality of processing of data constructs” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 24-30 are rejected based on their base claim 23.

Allowable Subject Matter
The following are allowable subject matter recited in independent claims 1, and similar worded limitations in independent claims 21, and 23:
writing, with the computing system, modelling-object classes using object-oriented modelling of the modelling methods, the modelling-object classes being members of a set of class libraries; writing, with the computing system, quality-management classes using object-oriented modelling of quality management, the quality-management classes being members of the set of class libraries; scanning, with the computing system, the modelling-object classes in the set of class libraries to determine modelling-object class definition information; scanning, with the computing system, the quality-management classes in the set of class libraries to determine quality-management class definition information; using, with the computing system, the modelling-object class definition information and the quality-management class definition information to produce object manipulation functions that allow a quality management system to access methods and attributes of the modelling-object classes to manipulate objects of the modelling-object classes; and using, with the computing system, the modelling-object class definition information and the quality-management class definition information to produce access to the object manipulation functions.  
Claims 1-30 will be allowed if overcome the claim objections and 112 (b) rejections in this office action. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANNA C DENG/Primary Examiner, Art Unit 2191